DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Figs. 1, 2 and 12 (claims 1-5, 8-16, 19, 23, 24 and 27) in the reply filed on January 20th, 2022 is acknowledged.
However, claim 23 recites “wherein each of the plurality of conductive patterns surrounds an upper surface of a respective one of the plurality of semiconductor patterns except for the end portion of the semiconductor pattern” in lines 1-3 which being described as an a second end of each of semiconductor pattern 105 not covered by the first conductive pattern 144 in non-elected species II of Fig. 13. Therefore, claim 23 and non-elected claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.              
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 11-14, 24 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (Pub. No.: US 2019/0088767 A1), hereinafter as Xie.
Regarding claim 1, Xie discloses a semiconductor device in Figs. 14A-14D comprising: a first structure including: a first semiconductor pattern (fin 210-1a) protruding from a substrate (substrate 201) in a vertical direction perpendicular to an upper surface of the substrate, the first semiconductor pattern being a channel (channel of VFET) (see Figs. 14A, 14D and [0029], [0035]); a first conductive pattern (gate 218-1a) surrounding an upper sidewall of the first semiconductor pattern and not covering an upper surface of the first semiconductor pattern, the first conductive pattern being a gate electrode (see Fig. 14A and [0043]); a first lower impurity region (lower source/drain region 203-1a) at an upper portion of the substrate under the first semiconductor pattern (being at the upper surface of substrate 201), the first lower impurity region contacting a lower surface of the first semiconductor pattern (contacting the lower surface of fin 210-1a), the first lower impurity region being a source region or a drain region (see Fig. 14A and [0031]); and a first upper impurity region (upper source/drain region 216-1a) contacting the upper surface of the first semiconductor 
Regarding claim 2, Xie discloses the semiconductor device of claim 1, wherein the first and second semiconductor patterns include substantially the same semiconductor material (all fin being formed by etching into the upper portion of semiconductor substrate) (see [0030]), the first and second conductive patterns include substantially the same metal (all gates 218-1a, 218-2a and 218-3a are formed in one single process by self-aligning gate from the same gate conductor material) (see [0043]), and the first lower and upper impurity regions include impurities having the same conductivity type (see [0031] and [0040]). 
Regarding claim 3, Xie discloses the semiconductor device of claim 1, wherein the upper surfaces of the first and second semiconductor patterns are substantially coplanar with each other (the upper surfaces of fins 210-1a, 210-2a and 210-3a are substantially coplanar through etching the semiconductor substrate) (see Fig. 14A and [0030]), and the first and second conductive patterns have substantially the same thickness (all gates 218-1a, 218-2a and 218-3a have substantially same thickness because forming through the same self-aligning process) (see Fig. 14A and [0054-0055]).
Regarding claim 5, Xie discloses the semiconductor device of claim 1, further comprising a spacer on the substrate, the spacer (spacer layer 204) covering lower sidewalls of the first and second semiconductor patterns, wherein the first and second conductive patterns are formed on the spacer (gates 218-1a, 218-2a and 218-3a forming indirectly on spacer layer 204) (see Fig. 14A).
Regarding claim 8, Xie discloses the semiconductor device of claim 1, wherein the second conductive patterns of the second structure are the resistor (gate conductor material formed of doped polysilicon which has resistance and acts as resistor) (see [0044]).
Regarding claim 11, Xie discloses the semiconductor device of claim 8, further comprising: a second lower impurity region (lower source/drain 203-2a and 203-3a) at the upper portion of the substrate under the second semiconductor patterns, the second lower impurity region contacting a lower surface of the second semiconductor patterns (see Fig. 14A and [0031]); and a second upper impurity region (upper source/drain regions 216-2a and 216-3a) contacting the upper surfaces of the second semiconductor 
Regarding claim 12, Xie discloses the semiconductor device of claim 1, further comprising an insulating interlayer (ILD 231) between the second conductive patterns (see [0046]), wherein the second conductive patterns of the second structure and the insulating interlayer are the capacitor (parasitic capacitor at the portion of ILD 231 between gate 218-1a and gate 218-2d) (see Fig. 14A).
Regarding claim 13, Xie discloses the semiconductor device of claim 12, further comprising pads (gate extensions 220-2 and 220-3) including substantially the same material as the second conductive patterns (same material of gates 218-2a and 218-3a), each of the pads being at one side of one of the second conductive patterns on the substrate (formed at width side of gates 218-2a and 218-3a), wherein the first contact plugs (gate contacts 293-2 and 293-3) contact upper surfaces of the pads, respectively (see Fig. 14B, 14D and [0043], [0047]).
Regarding claim 14, Xie discloses the semiconductor device of claim 12, further comprising: a second lower impurity region (lower source/drain 203-2a and 203-3a) at the upper portion of the substrate under the second semiconductor patterns, the second lower impurity region contacting a lower surface of the second semiconductor patterns (see Fig. 14A and [0031]); and a second upper impurity region (upper source/drain regions 216-2a and 216-3a) contacting the upper surfaces of the second semiconductor patterns (see Fig. 14A and [0040]), wherein no electrical signals are applied to the 
Regarding claim 24, Xie discloses a semiconductor device in Figs. 14A-14D, comprising: semiconductor patterns (fins 210-1a, 210-2a and 210-3a) each protruding from a substrate (substrate 201) in a vertical direction perpendicular to an upper surface of the substrate (see Figs. 14A, 14D and [0029], [0035]); conductive patterns (gates 218-1a, 218-2a and 218-3a) surrounding upper sidewalls of the semiconductor patterns respectively, the conductive patterns not covering upper surfaces of the semiconductor patterns (see Fig. 14A and [0043]); an insulating interlayer (ILD 23) between the conductive patterns (see Fig. 14A and [0046]); a lower impurity region (lower source/drain region 203-1a/203-2a/203-3a) at an upper portion of the substrate under a respective one of the semiconductor patterns, the lower impurity region contacting a lower surface of the respective one of semiconductor patterns (see Fig. 14A and [0031]);  an upper impurity region (upper source/drain region 216-1a/216-2a/216-3a) contacting an upper surface of the respective one of the semiconductor patterns (see Fig. 14A and [0040], [0047]);  pads (gate extensions 220-1, 220-2 and 220-3) connected to the conductive patterns, respectively the pads including substantially the same conductive material as the conductive patterns (see Figs. 14B, 14D and [0043]); and contact plugs (gate contacts 293-1, 293-2 and 293-3)  on the pads, respectively  (see Figs. 14B, 14D and [0047]); wherein no electrical signals are applied to the lower and upper impurity regions, and electrical signals are applied to the conductive patterns through the contact plugs so that the conductive patterns and the insulating interlayer 
Regarding claim 27, Xie disclose the semiconductor device of claim 24. wherein each of the semiconductor patterns extends in a first direction (ZZ’ direction) substantially parallel to the upper surface of the substrate, and the semiconductor patterns include a pair of semiconductor patterns spaced apart from and facing each other in a second direction (XX’ direction) substantially parallel to the upper surface of the substrate and crossing the first direction (see Fig. 14D), and wherein the pads are formed on sidewalls of the pair of semiconductor patterns, the sidewalls of the pair of semiconductor patterns not directly facing each other in the second direction (the gate extensions 220-1, 220-2 and 220-3 are formed at shorter side of gates 218-1a to 218-3a which the shorter side are not facing each other in XX’ direction) (see Fig. 14D).
Claims 1, 4, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw et al. (Pub. No.: US 2016/0284712 A1), hereinafter as Liaw.
Regarding claim 1, Liaw discloses a semiconductor device in Figs. 23, 24A-24C, 25A and 26 comprising: a first structure (transistor PU1) including: a first semiconductor pattern (vertical channel structure 72 on n-well 88) protruding from a substrate (substrate 60) in a vertical direction perpendicular to an upper surface of the substrate, the first semiconductor pattern being a channel (see Figs. 23, 25A and [0027], [0032], [0056]); a first conductive pattern (portion of gate electrode G1/gate electrode layer 104 surrounding vertical channel structure 72 in transistor PU1) 
Regarding claim 4, Liaw discloses the semiconductor device of claim 1, disclose wherein the upper surfaces of the first and second semiconductor patterns are substantially coplanar with upper surfaces of the first and second conductive patterns, respectively (the vertical channel structure 72 having the upper surface being defined the lower surface of source/drain regions 110 and 114 and being substantially coplanar with gate electrodes 104 due to the ion implantation process) (see Figs. 17-18 and [0041-0042]).
Regarding claim 15, Liaw discloses a semiconductor device in Figs. 23 and 24A comprising: a semiconductor pattern (vertical channel structure 72 on n-well 88) protruding from a substrate (substrate 60) in a vertical direction perpendicular to an upper surface of the substrate (see Fig. 23 and [0027], [0032]); a conductive pattern (portion of gate electrode 104) at least partially surrounding an upper sidewall of the semiconductor pattern and not covering an upper surface of the semiconductor pattern (surrounding vertical channel structure 72 on n-well 88) (see Fig. 23 and [0038]); a lower impurity region (source/ drain region 90) at an upper portion of the substrate under the semiconductor pattern, the lower impurity region contacting a lower surface of the semiconductor pattern (see Fig. 23 and [0032]); an upper impurity region (source/drain region 114) contacting the upper surface of the semiconductor pattern (see Fig. 23 and [0042]); pads (portions of gate electrode 104 at where contacts 130 and 132 formed on) connected to the conductive pattern, the pads including substantially the same conductive material as the conductive pattern (material of gate 
Regarding claim 16, Liaw discloses the semiconductor device of claim 15, further comprising a spacer (first dielectric layer 100) on the substrate, the spacer covering a lower sidewall of the semiconductor pattern, wherein the conductive pattern is formed on the spacer (gate electrode 104 formed indirectly on first dielectric layer 104) (see Fig. 23 and [0036]).
Regarding claim 19, Liaw discloses the semiconductor device of claim 15, wherein the semiconductor pattern extends in a first direction substantially parallel to the upper surface of the substrate (vertical channel structure 72 extending into a direction normal to the drawing of Fig. 23), and is one of a plurality of semiconductor patterns (at least two vertical channel structures 72) spaced apart from each other in a second direction (spaced apart from left to right in horizontal direction of drawing of Fig. 23) substantially parallel to the upper surface of the substrate and crossing the first direction (see Fig. 23), wherein a plurality of conductive patterns (plurality of portions of gate electrode 104) are formed on the upper sidewalls of the plurality of semiconductor patterns, respectively, and wherein the semiconductor device further comprises a connection pattern (a portion of gate electrode 104 near contact 130 interconnects other .

      Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising a connection pattern on the substrate, the connection pattern connects the second conductive patterns with each other and includes substantially the same material as the second conductive patterns as recited in claim 9. Claim 10 depend on claim 9, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818